COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                    ORDER ON MOTION

Appellate case name:        Robert L. Smith v. Grace Karanja

Appellate case number:      01-16-01004-CV

Trial court case number:    2015-14418

Trial court:                245th District Court of Harris County

        On December 22, 2016, appellant, Robert L. Smith, proceeding pro se, filed a
notice of appeal from the trial court’s order, signed on December 18, 2016, modifying the
divorce decree. See TEX. R. APP. 26.1. On December 27, 2016, and again on February
17, 2017, the court reporter filed information sheets in this Court stating that the appellant
had requested the reporter’s record, but not yet paid or made arrangements to pay for it.
Although the records in this appeal were due by February 16, 2017, neither the reporter’s
record has been filed yet nor has the clerk’s record been filed due to a lack of a request or
payment by appellant. See id. 35.1, 37.3(b), (c).
        On February 16, 2017, appellant filed a motion for a 30-day extension of time to
file the clerk’s records in this Court until March 17, 2017. Appellant contends that he
needs more time because there are “[e]xtraneous items made a part of the record [that]
can be excluded,” and he needs more time to try to retain an attorney.
        Appellant’s motion for a 30-day extension of time to file the clerk’s record is
dismissed as moot because the district clerk is responsible for filing it and requesting
extensions. See TEX. R. APP. P. 35.3(a), (c). To the extent that the pro se appellant
requests a 30-day extension of time to file evidence of requesting and payment, or
arrangements to pay, for the clerk’s and reporter’s record fees, his motion is granted.
Accordingly, if appellant fails to file evidence of requesting and payment, or
arrangements to pay, for the clerk’s and reporter’s record fees with this Court within 30
days from the date of this Order, this appeal may be subject to dismissal for want of
prosecution without further notice. See id. 35.3(c), 37.3(b).

      It is so ORDERED.
Judge’s signature: /s/ Evelyn V. Keyes
                  Acting individually
Date: February 23, 2017